Judgment, Supreme Court, New York County (Roger S. Hayes, J.), rendered December 5, 2002, convicting defendant, after a jury trial, of attempted robbery in the first degree, criminal possession of a weapon in the third degree, and resisting arrest, and sentencing him, as a second violent felony offender, to concurrent terms of 10 years, 2 to 4 years, and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence warranted the inference that when defendant pointed a nail file at the victim’s chest and demanded money, he intended to steal and was threatening the immediate use of a dangerous instrument (see People v Elliot, 298 AD2d 290 [2002], lv denied 99 NY2d 558 [2002]). Concur—Tom, J.P., Sullivan, Williams, Friedman and Marlow, JJ.